Exhibit 10.26

SERVICES AGREEMENT

This SERVICES AGREEMENT, dated as of January 29, 2008 and effective as of
March 29, 2007, by and between Broadcasting Media Partners, Inc. (the
“Company”), SCG Investments IIB LLC (the “Consulting Firm”) and BMPI Services
LLC (“BMPI LLC”).

WHEREAS, the Consulting Firm is a member of BMPI LLC and has been providing
services and has agreed to continue providing services to the Company;

WHEREAS, the Company, BMPI LLC and the Consulting Firm desire to formally
memorialize the Company’s engagement of the Consulting Firm and to enter into
this Service Agreement (this “Agreement”) embodying the terms of such retainer
and the Company desires to retain the Consulting Firm and the Consulting Firm
desires to be retained by the Company and, in exchange for the Profits Interest
(as defined in Section 3(a) below), to continue providing services to the
Company subject to the terms and conditions hereinafter described.

NOW THEREFORE, in consideration of the terms and mutual undertakings set forth
herein, the parties agree as follows:

1. Retention of the Consulting Firm. The Company hereby retains the Consulting
Firm to provide the consulting services described in Appendix A attached hereto
(the “Services”), and the Consulting Firm hereby agrees to provide such
Services, in each case, on the terms and subject to the conditions as set forth
in this Agreement.

2. Services; Executive Committee.

(a) Services. During the Term (as defined in Section 4), the Consulting Firm
shall perform the Services for the Company in a manner consistent with Appendix
A. The Services shall be performed personally by Haim Saban (“Saban”) as set
forth in Appendix A, and the Consulting Firm shall devote other sufficient
personnel resources to assist Saban in the performance of such Services as may
be necessary and appropriate in accordance with Appendix A.

(b) Executive Committee. The Company shall establish an executive committee (an
“Executive Committee”) in a manner consistent with the terms and conditions set
forth in Appendix A.

3. Profits Interests; Out-of-Pocket Expenses.

(a) Profits Interests. During the Term, for the Services rendered by the
Consulting Firm hereunder, SCG Investments II LLC has received a profits
interest (the “Profits Interest”) in BMPI LLC in accordance with the Limited
Liability Company Agreement of BMPI Services LLC, dated as of January 29, 2008
(as may be amended from time to time, the “LLC Agreement”).

 

1



--------------------------------------------------------------------------------

(b) Out-of-Pocket Expenses. Univision Communications Inc shall reimburse (or
cause to be reimbursed) the Consulting Firm for all reasonable, documented
out-of-pocket expenses incurred by the Consulting Firm directly in connection
with the performance of the Services (the “Out-of-Pocket Expenses”), including
Saban’s direct operating costs for use of a private plane directly in connection
with his performance of the Services for the Company (which such private plane
usage is estimated to be 100-150 hours per year and such private plane expenses
is estimated to be $4,800.00 per hour with respect to use of the plane owned by
Saban affiliate company, or if such plane is unavailable, then equal to the
direct out-of-pocket cost to charter another plane, provided that if such
expenses may exceed $720,000 in any calendar year, the Consulting Firm shall
promptly notify the Executive Committee).

4. Term. The period during which the Consulting Firm shall perform the Services
for the Company pursuant to this Agreement (the “Term”) shall be an indefinite
period, subject to the right of either party to terminate the Term and the
Services for any reason or no reason on thirty (30) days prior written notice to
the other party. Any termination by the Company shall require the approval of 3
of 4 voting members of the Executive Committee (other than Saban) as described
in Appendix A.

(a) Termination for Cause. The Company may terminate the Term and the Services
for Cause. The term “Cause” shall mean: (i) the indictment of the Consulting
Firm or Saban for a felony involving moral turpitude; (ii) the Consulting Firm’s
failure to comply in a material respect with a written directive or duly adopted
resolution of the Executive Committee; or (iii) the willful, material breach by
the Consulting Firm or any of its employees, officers, directors, including
Saban, of the Consulting Firm’s obligations under this Agreement, including
without limitation the obligation for Saban to be personally involved in
providing the Services in accordance with Section 2(a) hereof, or the LLC
Agreement; provided, that prior to any termination pursuant to (ii) and (iii),
the Consulting Firm shall be entitled to thirty (30) days prior written notice
of any proposed termination for Cause (and such notice shall describe specific
facts and circumstances) and shall have the opportunity to cure, to the extent
curable, such circumstances within thirty (30) days following such notice. No
action taken by the Consulting Firm or Saban shall constitute Cause if the
Consulting Firm or Saban, as the case may be, acted reasonably and in the good
faith belief that its or his actions, as the case may be, were in the best
interests of the Company and its subsidiaries, and neither the Consulting Firm
or Saban had any pecuniary interest in such circumstances other than its or his
interests in the Company, provided that any action taken in contravention of a
specific direction from the Executive Committee or Board of Directors shall not
be deemed to be an action taken reasonably and in good faith.

(b) Without Cause; Death; Disability. The Company may also terminate the Term
and the Services without Cause or on the account of Saban’s death or Disability.
“Disability” shall mean a physical or mental incapacity or disability which
renders Saban unable to perform the Services for a period of 180 days in any
twelve-month period. The failure of Saban to be designated as the Chairman of
the Board of Directors (or similar successor body) of the Company (or its
successors) shall be deemed, at the election of Saban and after providing the
Company 60 days to use its reasonable efforts to have Saban designated as the
Chairman of the Board, a termination without Cause by the Company of this
Services Agreement (unless the Company seeks such termination as a termination
for Cause as provided in this Agreement)

 

2



--------------------------------------------------------------------------------

(c) Resignation. The Consulting Firm may terminate the Term for any reason upon
thirty days advance written notice to the Company. Haim Saban may resign as
Chairman which resignation shall have no effect on the provision of the Services
contemplated hereunder or the Term hereunder or the LLC Agreement unless this
Agreement is also terminated.

(e) Automatic Termination. The Term shall terminate automatically in the event
that none of the Principal Investors (as defined in the LLC Agreement) other
than the Consulting Firm or SCG (as defined in the LLC Agreement) hold any
Company Securities.

(f) Rights Upon Termination. Upon any termination of the Term and the Services,
the Company shall reimburse (or cause to be reimbursed) the Consulting Firm for
all Out-of-Pocket Expenses (accrued prior to the date of termination and not yet
paid) and the Consulting Firm’s rights and obligations with respect to the
Profits Interests shall be governed by the LLC Agreement. Except as set forth in
the LLC Agreement, the Company shall have no further obligations in the nature
of termination payments or otherwise.

5. No Benefits. Neither Saban nor any other personnel of the Consulting Firm
shall participate in any of the Company’s employee compensation or benefit
plans, policies or arrangements.

6. Confidential Information; Noncompetition.

(a) The Consulting Firm shall not, and shall cause its personnel, including
Saban, not to, during the Term or at any time thereafter, directly or
indirectly, disclose, reveal, divulge or communicate to any person other than
authorized officers, directors and employees of the Company and the Principal
Investors (including officers, directors, employees, partners and members of the
Principal Investors and any entity that controls a Principal Investor) and
advisors of the Company and Principal Investors in connection with providing the
Services, or use or otherwise exploit for its own benefit or for the benefit of
anyone other than the Company, any Confidential Information (as defined below);
provided, that the Consulting Firm may disclose any such information (i) as has
become generally available to the public, (ii) to its employees and professional
advisers who need to know such information and agree to keep it confidential,
(iii) to the extent required in order to comply with reporting obligations to
its limited partners or members, in each case, who have agreed to keep such
information confidential, (iv) to the extent necessary in order to comply with
any law, order, regulation or ruling applicable to the Consulting Firm, (v) to
enforce the provisions hereof or to the extent required in the proper
performance of the Services hereunder, and (vi) as may be required in response
to any summons or subpoena or in connection with any litigation, it being agreed
that, unless such information has become generally available to the public, if
such information is being requested pursuant to a summons or subpoena or a
discovery request in connection with a litigation, (x) the Consulting Firm shall
give the Company notice of such request and shall cooperate with the Company at
the Company’s request so that the Company may, in its discretion, seek a
protective order or other appropriate remedy, if available, and (y) in the event
that such protective order is not obtained (or sought by the Company after
notice), the Consulting Firm (a) shall furnish only that portion of the
information which, in accordance with the advice of counsel, is legally required
to be furnished and (b) will exercise its reasonable efforts to obtain
assurances that confidential treatment will be accorded such information.

 

3



--------------------------------------------------------------------------------

“Confidential Information” means any information with respect to the Company or
any of its subsidiaries and controlled affiliates, including methods of
operation, customer lists, products, prices, fees, costs, technology, formulas,
inventions, trade secrets, know-how, software, marketing methods, plans,
personnel, suppliers, competitors, markets or other specialized information or
proprietary matters.

(b) Noncompetition. During the Term and (i) the one-year period following the
date the Term ends and (ii) if the Term has not previously ended, then the
one-year period following a Change of Control (as defined in the LLC Agreement
on the date hereof), the Consulting Firm shall not, and shall cause Saban and
any Affiliate of the Consulting Firm or Saban not to, perform services for or
otherwise invest in or become a member of the board of directors (or similar
body) of any business or entity

(x) where either (i) more than 50% of the revenues of such business or entity
are derived from the Hispanic market in the U.S., or (ii) $250 million of
revenues of such business or entity are derived from the Hispanic market in the
U.S.;

(y) (i) that broadcasts 75% or more of its content in the U.S. in Spanish
language; or (ii) of which 75% or more of its audience are Hispanics in the
U.S.; and

(z) which competes or would reasonably be expected to compete with a Company
Business Activity.

Notwithstanding the foregoing, (i) SCG cannot provide services for / invest in/
become a board member of ABC, NBC, CBS, Fox, CW, Clear Channel and (ii) Haim
Saban shall be permitted to serve as a member of the Board of Directors of
DirecTv.

A “Company Business Activity” means any business segment of the Company or any
of its subsidiaries that has generated at least $100 million in revenue in the
prior fiscal year or is reasonably expected to generate $100 million or more in
revenue during the current fiscal year or any internet-based media business in
which the Company has expended material resources. Affiliate means with respect
to any person or entity any other person or entity which directly or indirectly
through one or more intermediaries controls, or is controlled by, or is under
common control with, such specified person or entity. In the event that a
business or entity which was not subject to this clause on the date of any
investment by Consulting Firm or Saban or any of their Affiliates, become a
business or entity that would be prohibited by this clause (“Restricted
Investment”), then the Consulting Firm shall, and shall cause Saban and any
Affiliate of the Consulting Firm or Saban to, go non-attributable with respect
to that Restricted Investment (as such is defined under the rules and
regulations of the Federal Communication Commission) and the Consulting Firm
shall, upon reasonable request, provide annual certifications that it is in
compliance with the non-attributable status.

(c) Corporate Opportunity. During the Term and the one-year period following the
date the Term ends, the Consulting Firm shall, and shall cause Saban to, inform
the Company in writing of any Hispanic Business Opportunity (as defined below)
that is not otherwise prohibited by the noncompetition clause (b) above before
the Consulting Firm or Saban consummate any investment or other strategic
partnership with respect thereto (“Opportunity Notice”). Within ten business
days after the date of such Opportunity Notice, the

 

4



--------------------------------------------------------------------------------

Company shall inform the Consulting Firm in writing whether the Company intends
to further evaluate a making of an investment or enter into other strategic
partnership with respect to such Hispanic Business Opportunity. Thereafter, if
none of the Company or its subsidiaries have either executed definitive
agreements with respect to or consummated a transaction with respect to such
Hispanic Business Opportunity within three months after the date of the
Opportunity Notice, the Consulting Firm and Saban shall be free to pursue any
action with respect to such Hispanic Business Opportunity subject at all times
to clause (b) above and the provisions of this Services Agreement. “Hispanic
Business Opportunity” means a business (at the time of evaluation) that
generates at least 50% of its revenues from the Hispanic market in the U.S. or
is projected or reasonably expected to generate at least 50% of its revenues
from the Hispanic market in the U.S in the current fiscal year or the next five
succeeding years.

(d) Notwithstanding anything herein to the contrary, the Consulting Firm or
Saban may hold passive investments in any enterprise the shares of which are
publicly traded if such investment constitutes less than five percent (5%) of
the equity of such enterprise. Nothing herein is intended to prohibit the
Consulting Firm, Saban or their affiliates from evaluating or discussing an
opportunity the consummation of which would otherwise be prohibited by Sections
6(b) and (c).

(e) The parties recognize that the Company will have no adequate remedy at law
for breach by the Consulting Firm or any of its personnel (including Saban) of
the covenants provided in this Section 6 and 7 and, in the event of any such
breach, the Company and the Consulting Firm hereby agree that the Company shall
be entitled to injunctive relief providing for specific performance, mandamus or
other appropriate remedy to enforce performance of such covenant, without the
requirement to post bond.

7. Nondisclosure of this Agreement. The Consulting Firm agrees not to, and shall
cause its personnel (including Saban) not to, disclose the terms or conditions
of this Agreement to any third party, without the prior written consent of the
Company, except to the extent required by law or with their respective
professional advisers for the purpose of discussing the subject matter hereof or
to enforce the provisions hereof or to the extent required in the proper
performance of the Services hereunder.

8. Representations. Each party hereto represents and warrants to the other party
hereto that (a) the execution, delivery and performance by such party of this
Agreement has been duly authorized by all necessary action on its part and does
not and will not contravene or conflict with any provisions of any agreement or
other instrument to which it is a party or by which it is bound or any
applicable law, judgment, order, writ, injunction, decree, rule or regulation of
any court, governmental authority, administrative agency or arbitrator, (b) this
Agreement is the legal, valid and binding obligation of such party, enforceable
against it in accordance with its terms and (c) there is no pending or
threatened action or proceeding affecting such party before or by any court,
governmental authority, administrative agency or arbitrator, which if adversely
determined, would prevent such party from performing its obligations hereunder.

9. Independent Contractor. The Consulting Firm and the Company agree that the
Consulting Firm and its personnel (including Saban) shall be independent
contractors of the

 

5



--------------------------------------------------------------------------------

Company for all purposes with regard to their performance of the Services
pursuant to this Agreement, including, without limitation, for U.S. federal
(including social security and unemployment), state, local and non-U.S. income
and employment tax purposes and for purposes of any social charges under
applicable non-U.S. law. If the Company is required to withhold U.S. federal,
state, local or non-U.S. taxes with respect to any amounts payable hereunder,
such taxes shall be withheld out of such amounts. The parties agree that this
Agreement does not increase or expand the scope of the duties (including
fiduciary duties) or responsibilities of Saban (or any person assisting Saban in
the performance of the Services) as a director of the Company.

10. Notices. Any notices, requests, demands and other communications provided
for by this Agreement between the parties hereto shall be in writing and deemed
received (a) on the day delivered in person, by facsimile (fax) transmission
after receipt of confirmation or by email as provided below (in each case, with
hard copy to be delivered by registered or certified mail or courier service),
(b) on the next business day if sent by overnight delivery service, or (c) five
days after being mailed, postage prepaid, certified or registered with return
receipt requested at the address stated below or to such changed address as the
addressee may have given by similar notice hereunder:

To the Company:

Broadcasting Media Partners, Inc.

5999 Center Drive

Los Angeles, CA 90045

Attention: Executive Committee of the Board of Directors

with a copy (which shall not constitute notice) to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Attention: Robert J. Raymond

Facsimile: (212) 225-3999

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

50 Kennedy Plaza

Providence, RI 02903

Attention: David Duffell

Facsimile: (401) 278 4701

To BMPI LLC:

c/o Broadcasting Media Partners, Inc.

5999 Center Drive

Los Angeles, CA 90045

Attention: Executive Committee of the Board of Directors

 

6



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Attention: Robert J. Raymond

Facsimile: (212) 225-3999

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

50 Kennedy Plaza

Providence, RI 02903

Attention: David Duffell

Facsimile: (401) 278 4701

To the Consulting Firm:

SCG Investments IIB LLC

10100 Santa Monica Blvd, Suite 2600

Los Angeles, CA 90067

Attention: Adam Chesnoff (with copy by email to achesnoff@saban.com)

copy to: Niveen Tadros (with copy by email to ntadros@saban.com)

11. Amendment; No Waiver. No provision of this Agreement may be modified, waived
or discharged unless such modification, waiver or discharge is agreed to in
writing by the Company and the Consulting Firm. No waiver by any party hereto at
any time of any breach by any other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No waiver of any provision of this
Agreement shall be implied from any course of dealing between or among the
parties hereto or from any failure by any party hereto to assert its rights
hereunder on any occasion or series of occasions.

12. Governing Law. This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of New York.

13. Assignment. This Agreement shall not be assignable by the Consulting Firm or
the Company or its affiliates. Any assignment in violation of this Section 13
shall be null, void and without effect.

14. Entire Agreement; Severability. This Agreement contains the entire agreement
between the parties with respect to the retention by the Company of the
Consulting Firm and supersedes any and all prior understandings, agreements or
correspondence between the parties with respect to the subject matter hereof. In
the event that any provision or portion of this Agreement shall be determined to
be invalid, illegal or unenforceable for any reason, the remaining provisions
and portions of this Agreement shall be unaffected thereby and shall

 

7



--------------------------------------------------------------------------------

remain in full force and effect to the fullest extent permitted by law. If any
covenant should be deemed invalid, illegal or unenforceable because its scope is
considered excessive, such covenant shall be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable.

15. Construction of Agreement. The parties hereto acknowledge and agree that
each party has reviewed and negotiated the terms and provisions of this
Agreement and has had the opportunity to contribute to its revision.
Accordingly, the rule of construction to the effect that ambiguities are
resolved against the drafting party shall not be employed in the interpretation
of this Agreement. Rather, the terms of this Agreement shall be construed fairly
as to both parties hereto and not in favor or against either party.

16. Indemnity. To the fullest extent permitted by applicable law, the Company
shall indemnify and hold harmless the Consulting Firm and Saban and each
officer, director, shareholder, partner, member, employee, representative, agent
and/or Affiliate of the Consulting Firm (collectively, the “Covered Persons” and
each a “Covered Person”) from and against any and all liabilities, obligations,
losses, damages, fines, taxes and interest and penalties thereon (other than
taxes based on fees or other compensation received by the Covered Persons from
the Company or BMPI LLC), claims, demands, actions, suits, proceedings (whether
civil, criminal, administrative, investigative or otherwise), costs, expenses
and disbursements (including reasonable and documented legal and accounting fees
and expenses, costs of investigation and sums paid in settlement) of any kind or
nature whatsoever (collectively, “Claims and Expenses”) that may be imposed on,
incurred by or asserted at any time against any Covered Person in any way
relating to or arising out of this Agreement or in connection with the business
or affairs of the Company or the activities of the Covered Persons on behalf of
the Company or BMPI LLC; provided, that the Consulting Firm shall not be
entitled to indemnification hereunder against Claims and Expenses that are
finally determined by a court of competent jurisdiction to have resulted from
the Covered Person(s)’ Disabling Conduct (as such term is defined below).
“Disabling Conduct” means an act or omission by a Covered Person (a) that is a
criminal act and that the Covered Person had no reasonable cause to believe was
lawful; (b) that constitutes fraud, bad faith or willful misconduct; or (c) that
is contrary to the direction provided by the Company or BMPI (either directly or
indirectly through its respective board of directors or managers or CEO) or that
is otherwise not done in the good faith performance of the Covered Person’s
duties and responsibilities for the Company or BMPI.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Consulting Firm have caused this
Agreement to be signed by their respective duly authorized representatives as of
the day and year first above written.

 

Broadcasting Media Partners, Inc.

/S/    C. DOUGLAS KRANWINKLE

By:   C. Douglas Kranwinkle Title:   Vice President BMPI Services LLC

/S/    C. DOUGLAS KRANWINKLE

By:   C. Douglas Kranwinkle Title:   Vice President

Univision Communications Inc.

with respect to reimbursement of expenses

pursuant to Section 3(b)

/S/    C. DOUGLAS KRANWINKLE

By:   C. Douglas Kranwinkle Title:   Executive Vice President-Law SCG
Investments IIB, LLC

/S/    ADAM CHESNOFF

By:   Adam Chesnoff Title:   Manager

 

9



--------------------------------------------------------------------------------

Appendix A

Executive Committee of the Board of Directors.

The Board of Directors of the Company shall establish an Executive Committee as
provided in Section 2.5.4 of the Principal Investor Agreement by and among
Broadcasting Media Partners, Inc., Broadcast Media Partners Holdings, Inc.,
Umbrella Acquisition, Inc. and the Principal Investors, dated as of March 29,
2007 (the “PIA”), which shall be comprised of one representative from each of
the Principal Investors, including any Non Voting Principal Investors (as each
term is defined in the PIA) (including Haim Saban as the representative of SCG)
and the Company’s CEO as a non-voting member. It is expected that Management
will interact regularly with the Executive Committee and the Board of Directors
in the ordinary course. Each Principal Investor shall also designate an
alternate member to the Executive Committee. The Executive Committee shall have
such duties and functions as may be delegated to it by the Board of Directors,
but such duties are expected to include working in close coordination with Saban
and the CEO.

A majority vote of the members of the Executive Committee is required to approve
any matter brought to the Committee by a Principal Investor, except as to
matters involving Saban (e.g. the definition of his duties, responsibilities,
reporting relationships and activities on behalf of the Company, including
whether to continue to pursue any activity, and any guidelines, parameters or
limits within which he is expected to perform services) which shall require
approval by 3 of 4 voting members of the Executive Committee other than Saban.

The Executive Committee will have regularly scheduled meetings via conference
call, which initially are expected to be every other Tuesday at 1 pm PST, and
will otherwise meet as needed. Notice of meetings (other than the regularly
scheduled meeting in the preceding sentence) and information relevant thereto
shall be sent to the Committee members and the alternate members.

Saban’s Duties and Responsibilities.

Saban shall evaluate, develop and initiate various strategic initiatives for the
benefit of the Company in cooperation with the CEO. Each of Saban and the
members of the Executive Committee/Board shall reasonably and timely inform the
other of all material activities. Saban cannot legally bind the Company without
the approval of the Board of Directors and/or Executive Committee. Saban is not
expected to have responsibility for managing the day-to-day business affairs of
the Company, except in such manner as otherwise agreed by the Executive
Committee, Saban and the CEO.

As provided in the CEO’s proposed terms of employment, “[Saban] is not entitled
to have direct authority as to any employees (other than [the CEO]) and thus any
requests made directly to such employees are subject to [the CEO’s] authority to
manage the day-to-day activities of his direct reports and other employees.”

The Company shall ensure that Saban shall have reasonable access to information
and resources of the Company. Any reports or other information provided to Saban
shall also be provided to and shared with the Board of Directors or the
Executive Committee (including alternate members) if requested by the Executive
Committee or Board of Directors or any member thereof.



--------------------------------------------------------------------------------

It is acknowledged by the Board of Directors and the Executive Committee that
Saban may be assisted, as he determines, by employees of Saban Capital Group,
but the only employee of Saban Capital Group to whom the CEO shall report to is
Saban himself, who will be the primary contact for Saban Capital Group with the
CEO.

 

11